Exhibit 10.13

NON-MANAGEMENT DIRECTOR COMPENSATION ARRANGEMENTS

Effective May 18, 2012, each of the directors who is not an employee of Pepco
Holdings, Inc. (“PHI” or the “Company”) or any of its subsidiaries (a
“non-management director”) is paid (i) an annual retainer of (A) $50,000 in
cash, and (B) $65,000 in the form of a Director Award under the PHI 2012
Long-Term Incentive Plan (the “2012 LTIP”), payable in service-based restricted
stock units (with associated dividend equivalents), which awards will be granted
on the first day of the non-management director’s service period and will vest
in full upon the first to occur of one year after the date of grant or the date
of the next annual meeting of stockholders, plus (ii) a fee of $2,000 in cash
for each Board and Board committee meeting attended. Each non-management
director who chairs a Board committee is paid an additional annual retainer of
$10,000 in cash. The Lead Independent Director is paid an additional annual
retainer of $25,000 in cash. Annual retainers and Board committee chair/Lead
Independent Director annual retainers are paid in equal quarterly installments
on the first day of each quarter.

Under the terms of the PHI Non-Management Directors Compensation Plan (the
“Directors Plan”), each non-management director is permitted to elect to receive
his or her cash retainer payments and meeting fees in cash or in shares of PHI
common stock. Non-management directors are also permitted to elect to defer the
receipt of their cash retainer and meeting fees under the terms of the PHI
Executive and Director Deferred Compensation Plan (the “PHI Deferred
Compensation Plan”). Credits to the director’s PHI Deferred Compensation Plan
account may be made to a prime rate interest account, an investment fund account
determined by the Compensation/Human Resources Committee, or to a phantom share
account that mirrors an investment in shares of PHI common stock.

The Board has also established a deferral program under the 2012 LTIP to permit
non-management directors to defer the date upon which settlement of a Director
Award granted under the 2012 LTIP is to occur. Under this program,
non-management directors may elect to defer the payment of shares of PHI common
stock under a Director Award that was granted in the form of restricted stock
units, performance shares or performance units, until (i) the date the
non-management director leaves the Board; (ii) the January 31 after such
director leaves the Board; or (iii) another date to be specified by such
director in advance, which with respect to deferrals effected in 2013, may not
be before January 31, 2016.

The Company also provides non-management directors with travel accident
insurance for Company-related travel and directors’ and officers’ liability
insurance coverage. The Company also reimburses non-management directors for
travel, hotel and other out-of-pocket expenses incurred in connection with the
performance of their duties as directors. The Company also provides
non-management directors with free parking in the Company’s headquarters
building not only when attending Board and Board committee meetings, but also
other than in connection with the performance of their duties as directors. In
addition, Company-leased entertainment venues and Company-purchased tickets to
sporting and cultural events were made available to non-management directors for
personal use when not being used by the Company for business purposes.